DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Regarding the 35 USC § 112 rejection of claim 5, the amendment corrects the issue and the rejection is withdrawn.
Applicant’s arguments with respect to claim(s) 1-6, 9-15 and 18-20 have been considered but are moot because the newly added limitations necessitated a new grounds of rejection, as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 9, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,899,411 by Latos in view of US 2010/0026089 by Anghel.

Regarding claim 1, Latos discloses a hybrid electric propulsion system [see at least abstract; Figure 1] comprising: an 
Latos discloses the use of various motors including induction motors [see at least column 6, lines 60-63; column 10, lines 25-44; column 11, lines 35-49], but fails to disclose the use in a generator.  However, as generators are simply motors operating in reverse (physical input with electrical output), Latos discloses the concept.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the variable frequency generator to better match the 
Although it is believed that Latos describes the generator as noted above, Anghel will be utilized for clarity purposes.  Anghel discloses wherein the ISVF generator is capable of generating an AC signal having a frequency that is independent from a rotor speed of the ISVF generator without performing a full-power rated power conversion [see at least abstract; paragraphs 0018 and 0028; paragraph 0042, “which in turn may provide controlled frequency power or constant frequency power”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an ISVF generator to reduce the number of components required for a steady frequency, thus reducing costs and weight of components.

Regarding claim 9, Latos discloses a method for hybrid electric propulsion [see at least abstract; Figure 1] comprising: electrically connecting [see at least Figure 1, (82)] an 
Latos discloses the use of various motors including induction motors [see at least column 6, lines 60-63; column 10, lines 25-44; column 11, lines 35-49], but fails to disclose the use in a generator.  However, as generators are simply motors operating in reverse (physical input with electrical output), Latos discloses the concept.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the variable frequency generator to better match the system, as the system utilizes variable frequency, thus reducing the chance of malfunction with incompatible components.
Although it is believed that Latos describes the generator as noted above, Anghel will be utilized for clarity purposes.  Anghel discloses wherein the ISVF generator is capable of generating an AC signal having a frequency that is independent from a rotor speed of the ISVF generator without performing a full-power rated power conversion [see at least abstract; paragraphs 0018 and 0028; paragraph 0042, “which in turn may provide controlled frequency power or constant frequency power”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an ISVF generator to reduce the number of components required for a steady frequency, thus reducing costs and weight of components.

Regarding claim 13, Latos in view of Anghel teaches the method of claim 9.
Latos discloses further comprising: electrically disconnecting the VFIS motor from the AC bus [see at least column 7, line 43 – column 8, lines 28; column 8, lines 30-44; column 9, lines 11-

Regarding claim 14, Latos in view of Anghel teaches the method of claim 9.
Latos discloses further comprising: receiving a reverse load from a propulsion load attached to the VFIS motor; and charging the battery using a combination of the ISVF generator and the VFIS motor [see at least column 8, lines 30-44; column 9, lines 11-31].

Regarding claim 15, Latos in view of Anghel teaches the method of claim 9.
Latos discloses further comprising: electrically disconnecting the VFIS motor from the AC bus; and starting an engine using the battery [see at least column 7, line 43 – column 8, lines 28].

Regarding claim 18, Latos discloses a method for hybrid electric propulsion [see at least abstract; Figure 1] comprising: coupling an 
Latos discloses the use of various motors including induction motors [see at least column 6, lines 60-63; column 10, lines 25-44; column 11, lines 35-49], but fails to disclose the use in a generator.  However, as generators are simply motors operating in reverse (physical input with electrical output), Latos discloses the concept.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the variable frequency generator to better match the system, as the system utilizes variable frequency, thus reducing the chance of malfunction with incompatible components.
Although it is believed that Latos describes the generator as noted above, Anghel will be utilized for clarity purposes.  Anghel discloses wherein the ISVF generator is capable of generating an AC signal having a frequency that is independent from a rotor speed of the ISVF generator without performing a full-power rated power conversion [see at least abstract; paragraphs 0018 and 0028; paragraph 0042, “which in turn may provide controlled frequency power or constant frequency power”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an ISVF generator to reduce the number of components required for a steady frequency, thus reducing costs and weight of components.


Latos discloses further comprising: coupling a second VFIS motor [see at least Figure 1, (56)] to the AC bus via a sixth switch [see at least Figure 1, (48) via (36)], wherein the VFIS motor drives a propulsion load [see at least Figure 1, (12)], and wherein the second VFIS motor drives a non-propulsive motor load [see at least Figure 1, (54)].

Claims 2, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,899,411 by Latos in view of US 2010/0026087 by Anghel in further view of US 2012/0019212 by Krauer.

Regarding claim 2, Latos in view of Anghel teaches the system of claim 1.
Latos discloses further comprising: an external power port coupled to the AC bus [see at least Figure 1, (106)] 
Latos in view of Anghel fails to teach that the external power port is coupled via a switch.  However, Krauer discloses the external power being connected through contactors [see at least Figure 2, (W1) and (W2)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a switch between the external power supply and the internal bus in order to control the power flow to the bus, thus allowing for disconnection so as to not overcharge the connected battery reducing the chance of a possible fire. 

Regarding claim 12, Latos in view of Anghel teaches the method of claim 9.

Latos in view of Anghel fails to teach and charging the battery using the external power port.  However, Krauer discloses charging energy storage with external power [see at least abstract; paragraph 0008].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize external power for charging the battery to reduce fuel consumption of the motor/engine which would be required to charge the battery and to ensure that the battery is charged to aid in the operation of the aircraft.

Regarding claim 19, Latos in view of Anghel teaches the method of claim 18.
Latos discloses further comprising: coupling an external power port to the AC bus [see at least Figure 1, (106)] 
Latos in view of Anghel fails to teach that the external power port is coupled via a switch.  However, Krauer discloses the external power being connected through contactors [see at least Figure 2, (W1) and (W2)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a switch between the external power supply and the internal bus in order to control the power flow to the bus, thus allowing for disconnection so as to not overcharge the connected battery reducing the chance of a possible fire. 

Claims 3, 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,899,411 by Latos in view of US 2010/0026087 by Anghel in further view of US 2010/0080030 by Wiegman et al. (Wiegman hereinafter).

Regarding claim 3, Latos in view of Anghel teaches the system of claim 1.
Latos discloses further comprising: a direct current (DC) bus [see at least Figure 1, (86)].
Latos in view of Anghel fails to teach and a direct current direct current (DC/DC) converter coupled to the DC bus via a fifth switch.  However, Wiegman discloses a DC/DC converter [see at least Figure 5, (150)] coupled to a DC bus [see at least Figure 5, (35)] via a switch [see at least Figure 5, (105)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a DC/DC converter connected to the DC bus to provide regulated DC power, thus reducing the chance of over/under voltage conditions which can damage components.

Regarding claim 4, Latos in view of Anghel in further view of Wiegman teaches the system of claim 3.
Latos discloses wherein the VFIS motor drives a propulsion load [see at least Figure 1, (12)], the system further comprising: a second VFIS motor [see at least Figure 1, (56)] coupled to the AC bus via a sixth switch [see at least Figure 1, (48) via (36)], the second VFIS motor driving a non-propulsive motor load [see at least Figure 1, (54)].


Wiegman discloses further comprising: a sixth switch [see at least Figure 5, (S2)], the battery coupled to both the AC/DC converter [see at least Figure, 5, (20) to (110)] and the DC/DC converter [see at least Figure, 5, (20) to (150)] via the sixth switch [see at least Figure 5, (S2)].  

Regarding claim 10, Latos in view of Anghel teaches the method of claim 9.
Latos discloses further comprising: and powering the DC bus [see at least Figure 1, (86)] using the battery [see at least column 7, lines 31-42].
Latos in view of Anghel fails to teach electrically connecting a direct current direct current (DC/DC) converter to a direct current (DC) bus, the DC/DC converter electrically connected to the battery.  However, Wiegman discloses a DC/DC converter [see at least Figure 5, (150)] coupled to a DC bus [see at least Figure 5, (35)] via a switch [see at least Figure 5, (105)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a DC/DC converter connected to the DC bus to provide regulated DC power, thus reducing the chance of over/under voltage conditions which can damage components.

Regarding claim 11, Latos in view of Anghel in further view of Wiegman teaches the method of claim 10.
Latos discloses further comprising: electrically disconnecting the AC/DC converter from the AC bus; continuing to power the DC bus with the battery; and powering the AC bus with the ISVF generator [see at least column 7, line 43 – column 8, lines 28].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,899,411 by Latos in view of US 2010/0026087 by Anghel in further view of US 2011/0222200 by Fuller.

Regarding claim 6, Latos in view of Anghel teaches the system of claim 1.
Latos discloses the use of contactors, but Latos in view of Anghel fails to teach wherein the first switch, the second switch, and the third switch are contactors, each contactor including an electro-mechanical circuit breaker or a solid-state power controller (SSPC).  However, Fuller discloses the use of contactors with SSPC [see at least paragraph 0009-0011].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize contactors with SSPC to improve reliability and fault current handling capabilities with a smaller component volume.

Allowable Subject Matter
Claims 7-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836